DETAILED ACTION
Response to Amendment
The Amendment filed June 17, 2022 has been entered. Claims 12 – 20 are pending in the application with claims 1 – 11 being cancelled. The amendment to the specification and claims have overcome the specification and claim objections and some of the 112 rejections set forth in the last Non-Final Action mailed March 18, 2022. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
Claims 13 and 20 recite an embodiment of the apparatus comprising “a/single/one” drive cylinder, drive piston, conveying piston, piston rod, drive pump, pump connection, sensor and control unit. This embodiment is not shown in any of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12 – 20 are objected to because of the following informalities. Appropriate correction is required.
Claims 13 and 20, line 5: “thick matter” should read --the thick matter--.
Claims 12 and 14 – 19 are objected to for being dependent on claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 12 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13 and 20 recite the limitation “a sensor which is designed to independently detect whether the pump connection is connected to the rod-side passage or to the crown-side passage” in lines 16-17. The claim recites a (single) sensor to be capable of performing a claimed function (i.e. independently detect whether the pump connection is connected to the rod-side passage or to the crown-side passage). The written description requirement is not met due to following reasons:
1) The originally filed specification (in view of ¶14, ¶51-¶87 and figs. 1-11) rather discloses to require at least two sensors (in fig. 1: sensors 91, 92, 93; figs. 2-7: sensors are 91, 92; figs. 8-11: sensors are 70a, 70b) for performing the claimed function. It is acknowledged that the specification discloses a single sensor device in the form of an alternative embodiment. However, when only one sensor device is provided, the specification fails to disclose a scenario or the steps taken by the sensor to detect a specific pump connection. Thus, the above limitation was not described in the originally filed specification in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) or a joint inventor had possession of the claimed invention. Therefore, the written description requirement is not met because there is no support for this limitation in the originally filed specification.
2) The original specification discloses several embodiments for detecting the pump connection side. For example, detection of the pump connection side by the sensor based on "pressure" variable (embodiment in figs. 1-7); detection of the pump connection side by the sensor based on "position" variable (embodiment in figs. 8 and 9); and detection of the pump connection side by the sensor based on "phase change" variable (embodiment in figs. 10 and 11). 
All of these embodiments, in summary, disclose the sensor that is designed to "detect the pump connection side" by doing the following:
step A: determining a first variable (characteristic variable) and a second variable (comparison variable); 
step B: comparing the first variable with the second variable; and 
step C: detecting the pump connection side based on a comparison result in step B.
Consider the embodiment depicted in figures 2 and 3 with the preceding steps: 
In step A, sensor 91 senses the first variable (say A), and sensor 93 senses the second variable (say B); in step B, A and B are compared; and in step C, the conclusion of which pump connection side is present (either one shown in fig. 2 or one shown in fig. 3) is made based on the comparison result in step B.
Thus, the written description requirement is not met because the specification does not disclose "an algorithm or a process" (i.e., no mathematical formula(s), flow chart, or mathematical criteria(s) and/or special purpose computer/processor is/are disclosed) to determine the comparison result required for determining the pump connection side present in the apparatus. It is not stated what criteria must be met when the two variables are compared. Which of the following must occur?
If A > B or A < B or A ≥ B or A≤ B or A = B, then “Pump connection connected to rod-side passage {rod-side pump connection}”, else “Pump connection connected to crown-side passage {crown-side pump connection}”; or
If A > B or A < B or A ≥ B or A≤ B or A = B, then “Pump connection connected to crown-side passage {crown-side pump connection}”, else “Pump connection connected to rod-side passage {rod-side pump connection}”.
Claim 13 recites the limitation “wherein the sensor is designed to: measure at least one characteristic variable, which is dependent on a pump connection side, of the drive piston, of the conveying piston, of the piston rod, of the hydraulic liquid and/or of the thick matter in detection operation of the drive pump, and detect the pump connection side based on the measured characteristic variable” in lines 21-25. The originally filed specification (in view of ¶14, ¶51-¶87 and figs. 1-11) discloses to require at least two sensors (in fig. 1: sensors 91, 92, 93; figs. 2-7: sensors are 91, 92; figs. 8-11: sensors are 70a, 70b) for performing the claimed function. One sensor is used for a characteristic variable and another sensor is used for a comparison variable. Then, the characteristic and comparison variables are compared and “the detection of pump connection side” is made based on the comparison. Therefore, the written description requirement for “the (single) sensor performing the claimed function” in claim 13 is not met. It is not disclosed that the (single) sensor measures a characteristic variable and determines a comparison variable.
Claims 15 – 19 recites the limitation claiming different embodiments of the sensor designed to “measure” a corresponding characteristic variable and “detect” the pump connection side based on the measured corresponding characteristic variable. The written description requirement is not met because the specification does not specify what criteria must be met when the two variables or values are compared (please note that the comparison step is not claimed in claims 15 -18, but however is required in view of the disclosure for determining the pump connection side). The specification lacks sufficient structure, such as a special purpose computer, an algorithm, or a process, to perform this claimed function, specifically the structure for processing the two variables after the comparison step to determine which pump connection side is present in the apparatus.
Claims 12 and 14 – 19 are rejected for being dependent on claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “wherein the sensor is designed to: measure at least one characteristic variable, which is dependent on a pump connection side, of the drive piston, of the conveying piston, of the piston rod, of the hydraulic liquid and/or of the thick matter in detection operation of the drive pump, and detect the pump connection side based on the measured characteristic variable” in lines 21-25. The claim is indefinite for following reasons:
With respect to the limitation “wherein the sensor is designed to: measure at least one characteristic variable, which is dependent on a pump connection side, of the drive piston, of the conveying piston, of the piston rod, of the hydraulic liquid and/or of the thick matter in detection operation of the drive pump, or detect the pump connection side based on the measured characteristic variable”:
According to the applicant (on page 10, last 2nd paragraph of arguments dated 06/17/2022), "the claim (limitation) states that a characteristic variable be measured of one or more of the components." It's not clear how the (one) sensor is supposed to measure "a characteristic variable" of more than one component. 
With respect to the limitation “detect the pump connection side based on the measured characteristic variable”, there is insufficient antecedent basis for the phrase “the pump connection side” in the claim.
Claim 14 recites the limitation “wherein the sensor is further designed to: determine a comparison variable based on the drive volume flow and/or the drive pressure, compare the comparison variable with the at least one characteristic variable, and detect the pump connection side based on a comparison result” in lines 1-4. The claim is indefinite for following reasons:
With respect to the limitation “determine a comparison variable based on the drive volume flow and/or the drive pressure”:
(i) it is unclear how the (one/single) sensor determines this comparison variable; and/or (ii) it is unclear what this "comparison variable" is?
With respect to the limitation “compare the comparison variable with the at least one characteristic variable”, the relationship between “the comparison variable” and “the characteristic variable” is unclear. For instance, based on the disclosure (in ¶51, ¶54, ¶77, ¶79), characteristic variable of the drive piston is/are P1a, P1b, P2a, P2b, Ta, Tb or characteristic variable of hydraulic liquid is p1 or characteristic variable of the thick matter is p2. If “one characteristic variable of the drive piston (say movement duration Ta/Tb) and one characteristic variable of the thick matter (say pressure p2)” are measured (in view of limitations in lines 22-24), then what is the relationship between “the determined comparison variable” and “these characteristic variable(s)”? 
Claim 15 recites the limitation “detect the pump connection side based on the two positions” in last line. With respect to the phrase “the two positions”, it is unclear if the claimed positions are same or different from “the two positions of the drive piston, of the conveying piston and/or of the piston rod” claimed in lines 3-4 of the claim.
Claim 16 recites the limitation “the two positions” in line 4. With respect to the phrase “the two positions”, it is unclear if the claimed positions are same or different from “the two positions of the drive piston, of the conveying piston and/or of the piston rod” claimed in lines 3-4 of the claim 15.
Claim 19 recites the limitation “wherein the sensor has a second pressure measuring device” in lines 1-2. Claim 13 recites “a sensor”. Claim 18 recites “the sensor has a first pressure measuring device. Claim 19 recites “the sensor has a second pressure measuring device”. Thus, it is unclear as to whether “a sensor” is being claimed as a unit/assembly that has multiple pressure measuring devices within or multiple “pressure measuring devices”, different from one another, are being claimed? If it is former, then it is unclear as to how a (single) sensor has multiple pressure measuring devices.
Claim 20 recites the limitation “a drive cylinder for receiving hydraulic liquid” in line 3 and the limitation “an oscillation connection” in line 22. It is unclear as to how an oscillation connection exists when there is only (one/single) drive cylinder. The oscillation connection (60) is connection that connects two drive cylinders (see figs. 2 and 3 of the instant application).
Claim 20 recites the limitation “detect the pump connection side” in last 2nd line. There is insufficient antecedent basis for the phrase “the pump connection side” in the claim.
Claims 12 and 14 – 19 are rejected for being dependent on claim 13.
Allowable Subject Matter
Claims 12 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action. It is suggested by the examiner that any amendments made to the claims for overcoming 112 rejections should also properly address the similar/same language present in the filed specification, especially for the phrase “and/or”.
The following is a statement of reasons for the indication of allowable subject matter (as noted in the last office action):  
The prior arts on record alone or in combination fails to specifically teach the feature of “detect the pump connection side based on the measured characteristic variable”, as in claim 13; and “wherein the sensor is designed to detect the pump connection side based on the detection and/or non-detection of the identification element”, as in claim 20.
Claims 12 and 14 – 19 depend on claim 13.
Response to Arguments
Applicant’s arguments, filed June 17, 2022, with respect to claim 13 have been considered but they are not found to be persuasive.
Argument (pages 9-10): 
“Indeed, the written description express/y describes embodiments wherein the sensor may have only a single measuring device. For example, in paragraph [0054], the sensor is described in an alternative embodiment as having only a single pressure measuring device designed to measure pressure. In paragraphs [0077-0078], the sensor is described in an alternative embodiment to have only a single position detection device, And, in paragraphs [0079-0080], the sensor is described in an alternative embodiment to have only a single time measuring device. These passages, for example, provide written descriptive support for the claims to one of skill in the art evidencing the possession of the claimed invention”; and
“The fundamental factual inquiry to assess the written description requirement is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Here, the disclosure expressly describes embodiments where the sensor has only a single measuring device, thus meeting the requirement”.
Examiner’s response: It is acknowledged that the specification discloses a single sensor device in the form of an alternative embodiment. However, the written description requirement is not met because the specification does not disclose how the single sensor device independently determines "whether the pump connection is connected to the rod-side passage or to the crown-side passage". 
Argument (pages 10-11): 
“Moreover, in amending claim 13 into independent form, Applicant has made clear that the initially recited sensor which is “designed to independently detect whether the pump connection is connected to the rod-side passage or to the crown-side passage” is specifically designed to “measure at least one characteristic variable” ... in the “detection operation of the drive pump”, and to “detect the pump connection side based on the measured characteristic variable”. The breadth of this claim has express written descriptive support”;
“Regarding the allegation of the lack of an “algorithm or a process”, Applicant respectfully disagrees as the disclosure expressly describes particular scenarios that allow for a specific pump connection to be detected, for example in paragraphs [0063], [0069], [0073]. [0075], etc”;
Examiner’s response: All of the scenarios discussed in the specification involve the use of two sensor devices. When only one sensor device is provided, the specification fails to disclose a scenario or the steps taken by the sensor to detect a specific pump connection. 
 “Regarding the “Note” set forth on pages 6 and 7 of the Office Action, Applicant respectfully submits that hereto the discussion focuses on the specifically shown embodiments in the application rather than, properly, on whether one of ordinary skill in the art would understand that the inventor had possession of the invention. Claim 13 requires the measuring of a characteristic variable and the detecting of the pump connection side based on the measured characteristic variable. Dependent claim 14 provides additional details as to the sensor operation in order to detect the pump connection side based on the characteristic variable. Clearly, the written description shows possession by the inventors. The fact that the shown embodiments provide specific implementations does not negate the written description support for the claims”.
Examiner’s response: The limitations in claims 13 and 14 are acknowledged. As explained by the examiner in both the current and previous office actions, the measured characteristic variable must be compared to the comparison variable before determining whether the pump connection is connected to the rod-side or crown-side passage. If only one sensor is provided as claimed and as suggested in an alternative embodiment by the specification, how does the sensor determine the comparison variable?
Thus, the above arguments are not found to be persuasive.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng et al. (CN 203548410) and Liqun et al. (CN 101614228) teach a similar pumping apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746